Citation Nr: 1429958	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 8, 2013 and to a rating in excess of 10 percent from January 8, 2013 for service-connected seborrheic dermatitis.

2.  Entitlement to a compensable rating for tension headaches.

3.  Entitlement to a compensable rating for a deviated septum.

4.  Entitlement to an initial compensable rating prior to June 29, 2012 and to a rating in excess of 10 percent from June 29, 2012 for lumbar spine myofascial syndrome.

5.  Entitlement to an initial compensable rating prior to June 29, 2012 and to a rating in excess of 10 percent from June 29, 2012 for left knee patellofemoral syndrome.

6.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities under the provisions of 38 C.F.R. § 3.324. 
7.  Entitlement to service connection for an acquired psychiatric disability, to include depression, an anxiety disability, and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for residuals of bilateral eye surgery with blepharitis.

9.  Entitlement to a lung disability, claimed as wheezing.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for an allergy disability.

12.  Entitlement to service connection for a bilateral ankle disability.

13.  Entitlement to service connection for a right knee disability.

14.  Entitlement to service connection for insomnia.

15.  Entitlement to service connection for a bilateral hearing loss disability.

16.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel



INTRODUCTION

The Veteran served on active duty from December 2005 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claims for service connection for depression, an anxiety disability, and PTSD were separately denied by the RO, the Board has recharacterized the issues into one claim for an acquired psychiatric disability.  See Id.

The Veteran requested a hearing before the Board in his March 2011 substantive appeal.  A BVA hearing was scheduled for April 2014; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's seborrheic dermatitis covers at least five percent, but less than 20 percent of exposed areas affected; systemic therapy such as corticosteroids or other immunosupporive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period has not been demonstrated. 

2.  For the entire period on appeal, the evidence weighs against a finding that the Veteran's headache disability is characterized by prostrating attacks.  

3.  The Veteran's deviated septum is not productive of 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

4.  For the entire period on appeal, the Veteran's lumbar spine myofascial syndrome has reflected painful forward flexion equivalent to greater than 60 degrees, but less than 85 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes requiring bedrest, or neurological deficits associated with the Veteran's back disability have not been demonstrated.  

5.  For the entire period on appeal, the Veteran's left knee patellofemoral syndrome has reflected painful limitation of motion; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, recurrent lateral instability, or cartilage damage were not objectively demonstrated.

6.  Throughout the rating period on appeal, the Veteran is service-connected for disabilities which have now been determined to be compensable, including lumbar spine myofascial syndrome (10 percent), left knee patellofemoral syndrome (10 percent), and seborrheic dermatitis (10 percent). 

7.  Service treatment records show treatment for an acquired psychiatric disability; treatment continued to be shown shortly after separation from service.

8.  PTSD has not been diagnosed. 

9.  Residuals of bilateral eye surgery have been shown to be causally or etiologically related to the Veteran's LASIK surgery during active service.

10.  A preponderance of the evidence is against current lung, bilateral hip, allergy, bilateral ankle, and right knee disabilities. 

11.  A sleep disorder (insomnia), is proximately due to his now service-connected acquired psychiatric disability.

12.  The Veteran's right ear hearing loss was incurred in service.

13.  The evidence does not establish the Veteran currently has a hearing loss disability for VA purposes in his left ear.


CONCLUSIONS OF LAW

1.  Prior to January 8, 2013, a rating of 10 percent, but no higher, is warranted for seborrheic dermatitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2013).

2.  Since January 8, 2013, the criteria for a disability rating higher than 10 percent for seborrheic dermatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, DC 7806 (2013).

3.  The criteria for a compensable disability rating for tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, DCs 8100 (2013).

4.  The criteria for a compensable disability rating for a deviated septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, DC 6502 (2013).

5.  Prior to June 29, 2012, a rating of 10 percent, but no higher, is warranted for lumbar spine myofascial syndrome.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2013).

6.  Since June 29, 2012, the criteria for a disability rating higher than 10 percent for lumbar spine myofascial syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2013).

7.  Prior to June 29, 2012, a rating of 10 percent, but no higher, is warranted for left knee patellofemoral syndrome.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5260 (2013).

8.  Since June 29, 2012, the criteria for a disability rating higher than 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5260 (2013).

9.  Any claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities is rendered moot and must be denied as a matter of law in light of the above findings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2013).

10.  An acquired psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013). 

11.  Residuals of bilateral eye surgery were incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

12.  The basic criteria for service connection for lung, bilateral hip, allergy, bilateral ankle, and right knee disabilities are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

13.  Insomnia is caused by a service-connected acquired psychiatric disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013). 

14.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

15.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Seborrheic Dermatitis

The current appeal arises out of a claim received at the RO in March 2010.  In a September 2010 rating decision, the RO granted service connection for a skin disability (seborrheic dermatitis, claimed as dermatitis of the scalp) and assigned a noncompensable initial rating pursuant to Diagnostic Code 7806, effective March 29, 2010.  In March 2013, the rating was increased to 10 percent, effective January 8, 2013.  The effective date corresponds to a VA examination report.

Under this DC 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  Alternatively, the Veteran's skin condition may be rated as disfigurement of the head, face, or neck (DC 7800) or for scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the January 8, 2013 examination have existed throughout the period on appeal.  In fact, at his July 2010 VA examination the Veteran complained of scaling of his scalp.  He reported that his skin itches and flakes and that these symptoms were continuous and progressive.  Although the Veteran reported that he was not using any medication, it appears that this was by his own choice; not that it was unnecessary.  The Board finds that it is factually ascertainable that the Veteran's symptoms have persisted throughout the period on appeal, not simply after the January 2013 examination.  Therefore, a 10 percent rating is warranted for the service-connected skin disability for the entire period on appeal.  The examination simply confirmed the Veteran's contention.  

Nevertheless, neither the July 2010 VA examination nor the January 2013 VA examinations reflect that the Veteran's seborrheic dermatitis cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Moreover, the evidence does not show that systemic therapy such as corticosteroids or other immunosupporive drugs were required for a total duration of six weeks or more, but not constantly during the past 12-month period.  As such, a rating a 30 percent is not warranted at any point during the appellate period.  The medical evidence is clear on this point.  

The Board has also considered whether a rating under another diagnostic code would be more appropriate.  However, there is no indication that the Veteran's skin condition has caused any disfigurement of his head, face, or neck; and there is no indication that the Veteran's skin condition has caused any scarring.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

Tension Headaches

The Veteran is currently service connected for tension headaches and rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Tension headaches are not listed in the Schedule for Rating Disabilities.  Accordingly, the Veteran's headache disability is to be rated under the criteria for migraines, a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology were closely analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's headaches have been rated analogously to migraine headaches, found in Diagnostic Code 8100. Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable initial rating for service-connected tension headaches are not met for any distinct time during the appeal period.

The Veteran underwent a VA Traumatic Brain Injury examination in July 2010.  He reported moderately severe, throbbing, deep, frontal headaches radiating to the temples once a week.  He reported that they last 1-3 hours and that Ibuprofen helps.  He reported that he tends to stay a home when these occur; he has no light sensitivity or nausea during these episodes and no aura or triggers.  The Veteran indicated that coughing will cause the headache to be worse.  He additionally noted that 3 days a week, he has milder headaches but with some similarities to the more severe headaches.  The Veteran stated that he has not been incapacitated by headaches and he is not under current treatment for the headaches. 

At a general medical examination the same day, the Veteran reported a history of chronic headaches that happen at least 2-3 times a week, and have been ongoing since his in-service days.  He noted that they last for a couple of hours and he usually takes Ibuprofen which decreases the intensity from a 5 to a 2.  He noted some associated light sensitivity and nausea.  It is noted that this is in direct contradiction to what was reported to another VA examiner that very same day.  He reported that he is able to function but is unable to concentrate when he has headaches.  He was diagnosed with chronic headaches/tension headaches at present still ongoing and symptomatic. 

At a January 2013 VA examination the Veteran reported using over-the-counter Motrin to treat his headaches.  He indicated that when he experiences a headache he has pain on both sides of the head.  He additionally reported sensitivity to light, and noted that his typical head pain lasts less than one day.  The VA examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain, that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain, and that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain. 

The Board has reviewed the Veterans statements and his medical treatment and examination records.  However, while it is clear that the Veteran has experienced headaches throughout the course of his appeal, the evidence does not establish that the headaches have in any way been prostrating.  For example, at the most recent VA examination, the examiner found no prostrating headaches.  The treatment records and examination provide evidence against this claim that outweigh the Veteran's statements.  As such, the criteria for a compensable schedular rating have not been met and the Veteran's claim is denied.



Deviated Septum

Traumatic deviation of the nasal septum is rated under Diagnostic Code 6502.  Under this code a 10 percent disability rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent disability rating is the maximum rating allowable under this diagnostic code. 38 C.F.R. § 4.97.

At a June 2010 VA examination the Veteran reported that while on active duty he fell on concrete and he thinks he broke his nose.  He reported that he had minimal bleeding at that time and he went to sick call to have this situation evaluated.  The VA examiner noted that an examination revealed mild nasal septal deviation anteriorly to the right side and posteriorly and superiorly to the left.  The VA examiner estimated that there was 30 to 40 percent nasal obstruction present involving the left nasal cavity and approximately 40 percent nasal obstruction involving the right nasal cavity.  It was noted that there was no swelling involving the nasal tissue and no appearance of allergic rhinitis. 

At a July 2012 VA examination the VA examiner indicated that there was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  The VA examiner noted that the nasal examination appeared unchanged from the last examination done 2 years prior. 

There is no other medical evidence of record showing that the symptoms of the Veteran's deviated septum result in 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  The only evidence addressing the current severity of the Veteran's deviated septum is the June 2010 and July 2012 VA examinations. 

After review of the record, the Board finds that the Veteran is not entitled to a compensable disability rating for his deviated septum.  In this regard, there is no medical evidence that the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

Lumbar Spine

The current appeal arises out of a claim received at the RO in March 2010.  In a September 2010 rating decision, the RO granted service connection for lumbar spine myofascial syndrome and assigned a noncompensable initial rating pursuant to Diagnostic Code 5237, effective March 29, 2010.  In March 2013, the rating was increased to 10 percent, effective June 29, 2012.  The effective date corresponds to a VA examination report.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, as above, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The RO apparently determined that a higher rating could be assigned on the basis of the Veteran's range of motion findings at his June 2012 VA examination, when considering painful motion.  Based on a thorough review of the record, the Board finds it is factually ascertainable that the Veteran's painful range of motion symptoms have persisted throughout the period on appeal, not simply after the June 2012 examination.  Therefore, a 10 percent rating is warranted for the service-connected back disability for the entire period on appeal.

Nevertheless, neither VA examination in July 2010 or June 2012, reflects forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (even considering pain), combined range of motion of the thoracolumbar  spine less than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  Moreover, incapacitating episodes requiring bedrest or separate neurological findings have not been demonstrated.  The Board notes that an April 2010 VA treatment report noted that his spine alignment had kyphosis.  However, at a VA examination in July 2010, kyphosis was not noted.  The July 2010 VA examiner noted that the Veteran had normal thoracic kyphosis, lumbar lordosis with occiput touching the wall in a 3-point stance.  There was asymmetry to the musculature of his back and spine, but no scoliosis.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain (which is the basis of the current rating), the Veteran's forward flexion was not less than 60 degrees; moreover his combined range of motion of the thoracolumbar spine was greater than 120, even considering pain.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 10 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

Left Knee

The current appeal arises out of a claim received at the RO in March 2010.  In a September 2010 rating decision, the RO granted service connection for left knee patellofemoral syndrome and assigned a noncompensable initial rating pursuant to Diagnostic Code 5260, effective March 29, 2010.  In March 2013, the rating was increased to 10 percent, effective June 29, 2012.  The effective date corresponds to a VA examination report.  The Veteran seeks higher initial ratings. 

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  

DC 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

After a review of all of the evidence, as above, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The RO apparently determined that a higher rating could be assigned on the basis of the Veteran's painful range of motion demonstrated at his June 2012 VA examination.  In fact, the examination only confirms the Veteran's contentions.  

Based on a thorough review of the record, the Board finds it is factually ascertainable that the Veteran's painful range of motion symptoms have persisted throughout the period on appeal, not simply after the June 2012 examination.  Therefore, a 10 percent rating is warranted for the service-connected knee disability for the entire period on appeal.

Nevertheless, neither the VA examinations in July 2010 or June 2012 reveal flexion limited to 30 degrees, to warrant a 20 percent rating under DC 5260.  The Veteran's testing does not even reflect flexion limited to 45 degrees, even when considering pain, which is required for a 10 percent disability rating.  However, because painful motion has been demonstrated a rating of 10 percent, but no higher is warranted.  Moreover, the July 2010 and June 2012 VA examination reports reflect 0 degrees of extension, even when considering pain.  The Veteran's extension is substantially greater than what is necessary to warrant a compensable rating under 5261, even considering pain.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds the above evidence does not support the assignment of an evaluation greater than 10 percent based on limitation of extension or limitation of flexion.  

Further, although the Veteran has demonstrated some limitation of flexion of the knee, the extension demonstrated by the Veteran would not warrant a compensable rating under 5261.  A separate compensable rating based on limitation of extension is therefore not warranted.  VAOPGCPREC 9-2004 (where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee).

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

At his July 2010 VA examination the Veteran reported that he has to limit his physical activity to no more than one hour or walking no more than a half a mile.  The Veteran indicated that he has no inflammation and uses no adaptive or assistive devices.  Physical examination revealed full weight bearing without evidence of swelling or palpable tenderness. No ligament laxity in the medial and lateral ligaments was observed.  Lachman's test was normal and anterior and posterior drawer signs were negative.  At his June 2012 VA examination Lachman, posterior drawer test, and valgus/varus testing were normal.  Based on these findings, as recurrent subluxation or lateral instability of the left knee has not been demonstrated, a separate rating for the Veteran's left knee, under DC 5257, is not warranted.  

The Board must address the alternative avenues through which the Veteran may obtain an increased disability rating.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record that shows the Veteran has ankylosis.  Moreover, cartilage damage has not been demonstrated.  Further, genu recurvatum has not been documented.  Impairment of the tibia and fibula has also not been shown.  As such, ratings under 5258, 5259, 5256, 5262 or 5263 are not warranted. 

Based on the above findings, the Board finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

In the instant case, service connection was awarded in a September 2010 rating decision for seborrheic dermatitis, tension headaches, a deviated septum, lumbar spine myofascial syndrome and left patellofemoral syndrome.  All were granted effective from March 29, 2010 and assigned noncompensable ratings. 

However, this matter is rendered moot by the Board's decision in this opinion to grant compensable 10 percent disability ratings for the Veteran's seborrheic dermatitis, lumbar spine myofascial syndrome, and left patellofemoral syndrome throughout the entire rating period on appeal.  Butts, supra.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Therefore, because the Veteran has at least one compensable service-connected disability, he is not legally entitled to a 10 percent evaluation pursuant to 38 U.S.C.A. § 3.324.  Thus, the Veteran's claim of entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities must be denied as a matter of law.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for any of his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability

A psychiatric clinical evaluation at the Veteran's September 2005 entrance examination was normal.  There was no specific finding or diagnosis of a psychiatric disorder.  As such, the Board finds that a psychiatric disorder was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran was treated in service on numerous occasions for various psychiatric issues.  He was diagnosed with various psychiatric disorders including, depression, anxiety, a dysthymic disorder, and adjustment disorder.  

A June 2008 separation examination reflects a diagnosis of an adjustment disorder with depressed mood.  

Next, post-service evidence reflects continuing psychiatric problems.  At a July 2010 VA examination the Veteran was diagnosed with a depressive disorder.  At June 2012 and February 2013 VA examinations the Veteran was diagnosed with a dysthymic disorder; it was noted that he did not meet the criteria for a PTSD diagnosis. 

The Board notes that while the June 2012 and February 2013 VA examiners provided negative etiological opinions, the Veteran was treated for psychiatric symptomatology in service, and now continues to be treated for these same issues.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has an acquired psychiatric disability that began in active service.

Residuals of Eye Surgery with Blepharitis

The Veteran contends that he has light sensitivity, especially at night, as the result of LASIK surgery performed in service in 2008.  In June 2010, the Veteran underwent an examination to evaluate his claim.  He complained of a light sensitivity, especially at night, since his eye surgery.  The VA examiner diagnosed refractive error corrected by LASIK, no evidence of active eye disease, with slight residual of sensitivity to light, especially at night.  

The VA examiner noted that it is not unusual to have some light sensitivity and some dryness after LASIK.  

Based on this opinion, the Board finds that the preponderance of the evidence is favorable to the Veteran's claim.  Accordingly, entitlement to service connection for residuals of eye surgery is granted.  Whether this should be a compensable evaluation is not at issue before the Board at this time.  

Lung, Bilateral Hip, Allergy, Bilateral Ankle and Right Knee Disabilities

Service treatment records reflect complaints for knee, ankle, and hip pain.  Treatment records also reflect complaints and treatment for upper respiratory infections, cough, and for an allergy.  Nevertheless, his June 2008 separation examination reflects a normal clinical evaluation of his nose, sinuses, lungs and chest, lower extremities, and musculoskeletal system. 

Although the Board recognizes that the Veteran complained of the claimed disabilities in service, a detailed review of the post-service evidence fails to reveal diagnoses specific to his lung, bilateral hips, allergy, bilateral ankles or right knee disabilities.  The Veteran underwent a July 2010 VA examination to evaluate his lungs.  The VA examiner noted that the Veteran had used Albuterol in the past and that he has smoked cigarettes.  It was also noted that the Veteran had history of marijuana use and was in rehabilitation.  Physical examination of his lungs revealed that his lungs were clear to auscultation; there were no abnormalities by inspection, palpation, or percussion.  The VA examiner determined that the Veteran's lung examination was normal with a normal chest X-ray and PFTs, providing highly probative evidence against this claim.   

He noted that the Veteran's symptoms were more likely than not secondary to his long term history of smoking and marijuana use.

The Veteran additionally underwent a July 2010 VA examination where his hips, ankles and right knee were evaluated.  X-ray testing at that time reflected normal results.  The VA examiner determined that the Veteran had a normal hip and ankle evaluation.  He diagnosed the Veteran with left knee patellofemoral syndrome of the left knee but did not make the same diagnosis in his right knee. Similar findings regarding a lack of a right knee diagnosis were confirmed in a subsequent June 2012 VA examination.   

With respect to his allergy claim, the Veteran underwent a June 2010 VA examination.  The VA examination noted that the Veteran had a history of seasonal allergic rhinitis.  He noted that the Veteran has no apparent evidence of allergic rhinitis and that from his review of the service treatment records, he could find little, if any, evidence that chronic allergic rhinitis was present.  Significantly, he noted that there was little, if any, evidence that allergic rhinitis is present at this time. 

While the Board has considered the Veteran's complaints of lung, hip, allergy, ankle, and right knee issues, VA does not generally grant service connection for symptoms alone, i.e., cough or pain, without an identified basis for those symptoms. VA needs to identify a 'disability', not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The examinations and treatment records, overall, provide highly probative evidence against these claims. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current lung, bilateral hip, allergy, bilateral ankle, or right knee disabilities upon which to predicate a grant of service connection, there can be no valid claims for those benefits.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Insomnia

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran complained of problems sleeping in service.  He was prescribed Ambien while on active duty.  The Veteran continued to complain of sleep issues following service.  Pursuant to his Board decision, the Veteran is now service-connected for an acquired psychiatric disability.  

On VA examination in June 2012, the VA examiner stated that the Veteran's poor sleep was attributed to his dysthymic disorder.  

Although it does not appear that the Veteran's insomnia is a separate and distinct disability from his acquired psychiatric disability (and no such evidence indicates it is), the nature and extent of the disability is not at issue before the Board at this time.  Based on this evidence the Board finds that service connection for insomnia is warranted on a secondary basis as a symptoms of the now service connected acquired psychiatric disability).

Bilateral Hearing Loss

The Veteran is also alleging that he has developed a bilateral hearing loss disability due to his active military service.  Criteria for service connection are outlined above.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A 'hearing loss' disability is defined for VA compensation purposes with regard to audiological testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's contentions regarding noise exposure are supported by the information contained in his DD Form 214:  The Veteran served as combat engineer.  Service treatment records confirm that the Veteran was performing his service duties when an IED blast occurred.  See May 2007 service treatment record.  By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  However, the Veteran's service treatment records show no complaints of, or treatment for, hearing loss.

Right Ear:  Post-service records include a June 2012 VA examination which reflected a speech recognition score using the Maryland CNC Test of 92.  Therefore, the Veteran meets the criteria for a current hearing loss disability in his right ear.  In an August 2012 VA addendum opinion the VA examiner noted that a review of the claims file was negative for hearing loss, and service treatment records contained audiometric data all showing hearing to be within normal limits.  Therefore, it was her opinion that any hearing loss was less likely as not related to military noise exposure.  The Board notes that the examiner gave an inadequate rationale for denying a link between the Veteran's service and his right ear hearing loss.  The examiner only stated that the service medical records show clinically normal hearing.  

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran is credible and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

On the other hand, there aren't any complaints of hearing problems in service, and the VA examiner has opined that the Veteran's hearing loss is less likely than not caused by his military noise exposure.

Regarding this evidence, the Board notes that the August 2012 VA medical opinion is flawed as it provided an inadequate rationale as described above.  Simply, the opinion is based primarily on a lack of documentation in the Veteran's service treatment records and there are no associated rationales supporting the reasons as to why the examiner did not feel the right ear hearing loss was related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's right ear hearing loss had onset in service or was caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for right ear hearing loss is granted. 

Left Ear:  However, with respect to his left ear, audiometric testing results from his July 2010 and June 2012 VA examinations fail to establish the Veteran currently has a 'hearing loss disability' for VA purposes in his left ear.  The auditory threshold at any of frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater, and the speech recognition scores is not less than 94 percent in his left ear. 

It is important for the Veteran to understand these results do not suggest he does not have a hearing problem in his left ear, merely that he does not have sufficient loss of hearing to constitute a "disability" under VA regulations in his left ear, at this time.

In this regard, if the Veteran's hearing in his left ear gets worse, it is recommended that the Veteran reapply for service connection.

Accordingly, the Veteran's claim for service connection for right ear hearing loss is granted, and his claim for service connection for left ear hearing loss denied.



III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Veteran's claims for service connection for an acquired psychiatric disability, residuals of a bilateral eye surgery, insomnia, and right ear hearing loss are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  With respect to the Veteran's increased rating claims for his seborrheic dermatitis, tension headaches, deviated septum, lumbar spine disability, and left knee patellofemoral syndrome, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

With respect to his remaining claims for a lung, bilateral hip, allergy, bilateral ankle, right knee, and left ear hearing loss, the Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to his service connection claims, the Veteran was afforded examinations in June 2010 (allergies), July 2010 (ankles, right knee, hips, lung, hearing loss), June 2012 (hearing, right knee), and August 2012 (addendum hearing loss).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for any of the opinions stated, relying on and citing to the records reviewed.  Significantly, as noted above, there is no current diagnosis related to his lung, bilateral hips, allergy symptoms, bilateral ankles, right knee, or left ear.  Any opinions as to likely etiologies of these disabilities would therefore be moot.  

With respect to his increased rating claims, the Veteran was afforded examinations for his seborrheic dermatitis (July 2010, January 2013), tension headaches (July 2010, January 2013), deviated septum (June 2010, July 2012), lumbar spine (July 2010, June 2012), and left knee (July 2010, June 2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's seborrheic dermatitis, tension headaches, deviated septum, lumbar spine or left knee disabilities since the most recent VA examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to January 8, 2013, a 10 percent rating, but no higher, for seborrheic dermatitis is granted.

Since January 8, 2013, a rating in excess for 10 percent for seborrheic dermatitis is denied. 

A compensable rating for tension headaches is denied.

A compensable rating for a deviated septum is denied.

Prior to June 29, 2012, a 10 percent rating, but no higher, for lumbar spine myofascial syndrome is granted.

Since June 29, 2012, a rating in excess of 10 percent for lumbar spine myofascial syndrome is denied.

Prior to June 29, 2012, a 10 percent rating, but no higher, for left knee patellofemoral syndrome is granted.

Since June 29, 2012, a rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 

Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.

Service connection for an acquired psychiatric disability is granted. 

Service connection for residuals of bilateral eye surgery is granted.

Service connection for a lung disability, claimed as wheezing, is denied.

Service connection for a bilateral hip disability is denied. 

Service connection for an allergy disability is denied.

Service connection for a bilateral ankle disability is denied. 

Service connection for a right knee disability is denied.

Service connection for insomnia is granted.

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is denied. 


REMAND

As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has reported that he is unable to work because of his service-connected disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU. If these records are unavailable, document this in the claims file.

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


